7 F.3d 222
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Mollie M. BADGER, Plaintiff-Appellant,v.NEW HANOVER SCHOOL BOARD OF EDUCATION;  Ray Funderburk,Chairman; Ann D. King, Vice Chairman;  Janice A. Cavenaugh;Rachel Freeman; George D. Hardee, Jr.;  Lucille T. Shaffer;Robert Toplin;  Justine Lerch, Principal;  AldermanElementary School;  E. L. Clark, Assistant Superintendent;Tom McNeel, Superintendent;  Sandra McClain, AssistantPrincipal, Alderman Elementary School, Defendants-Appellees.Mollie M. BADGER, Plaintiff-Appellant,v.NEW HANOVER SCHOOL BOARD OF EDUCATION;  Ray Funderburk,Chairman; Ann D. King, Vice Chairman;  Janice A. Cavenaugh;Rachel Freeman; George D. Hardee, Jr.;  Lucille T. Shaffer;Robert Toplin;  Justine Lerch, Principal;  AldermanElementary School;  E. L. Clark, Assistant Superintendent;Tom McNeel, Superintendent;  Sandra McClain, AssistantPrincipal, Alderman Elementary School, Defendants-Appellees.
Nos. 92-2187, 93-1093.
United States Court of Appeals,Fourth Circuit.
Submitted:  August 30, 1993.Decided:  September 27, 1993.

Appeals from the United States District Court for the Eastern District of North Carolina, at Wilmington.  James C. Fox, Chief District Judge.  (CA-91-123-CIV-7)
Mollie M. Badger, Appellant Pro Se.
Sharon Hartman Spence, Maupin, Taylor, Ellis & Adams, P.A., Raleigh, North Carolina;  William Lanier Hill, II, Hogue, Hill, Jones, Nash & Lynch, Wilmington, North Carolina, for Appellees.
E.D.N.C.
AFFIRMED.
Before HAMILTON and WILLIAMS, Circuit Judges, and SPROUSE, Senior Circuit Judge.
PER CURIAM:

OPINION

1
Mollie M. Badger appeals from the district court's orders dismissing her civil rights complaint, No. 92-2187, and denying her motion to correct the record, No. 93-1093.*  Our review of the record and the district court's opinions discloses that these appeals are without merit.  Accordingly, we affirm on the reasoning of the district court.  Badger v. New Hanover Sch. Bd. of Educ., No. CA-91-123CIV-7 (E.D.N.C. Aug. 24, 1992 & Nov. 20, 1992).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED


*
 The two cases were consolidated on appeal